NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ISIDRO JONES,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2108
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender and
Jean-Jacques A. Darius, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes, Senior
Assistant Attorney General, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.